or highly suspect evidence," Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159,
                1161 (1976).
                               White contends that the district court relied upon erroneous
                information and failed to understand the nature of an Alford plea because
                after imposing sentence it stated "steal people's stuff, go to prison." White
                contends that this statement demonstrates that the district court did not
                understand that he made no factual admission to stealing when he
                entered his Alford plea. We disagree. A guilty plea pursuant to Alford is
                a plea of nob o contendere. State v. Gomes, 112 Nev. 1473, 1479, 930 P.2d
                701, 705 (1996). A court may treat a defendant who has entered a plea of
                nob o contendere "as if he or she were guilty."   Id. Therefore, the district
                court did not abuse its discretion by proceeding as if White had stolen
                something.
                             White also asserts that the district court abused its discretion
                by refusing to consider mitigating evidence. The district court stated that
                it received and considered the presentence investigation report, and
                listened to defense counsel's argument and White's statement in
                allocution, all of which contained mitigating information. The record does
                not support White's claim that the district court "refused to consider" any
                of this information.
                             White's sentence of 12-48 months in prison is within the
                parameters of the relevant statutes, NRS 193.130(2)(c); NRS 205.222(1),
                and he fails to demonstrate that the district court relied upon impalpable
                or highly suspect evidence. It was within the district court's discretion to
                grant probation or diversion, see NRS 176A.100(1)(c); NRS 458.320, and


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    although neither the Division of Parole and Probation nor the State
                    recommended a prison term, we are not convinced that the district court
                    abused its discretion in imposing White's sentence, see McCullough v.
                    State, 94 Nev. 51, 53, 574 P.2d 585, 585 (1978). 2
                                 White additionally argues that the district court's statement,
                    "steal people's stuff, go to prison," shows that it was biased against
                    persons who steal in violation of Canons 1 and 2 of the Nevada Code of
                    Judicial Conduct (NCJC). 3 A district court's impartiality is reviewed de
                    novo based on the uncontested facts.      Ybarra v. State, 127 Nev. „
                    247 P.3d 269, 272 (2011), cert. denied, U.S. , 132 S. Ct. 1904 (2012).
                    A judge is presumed to be impartial and the burden rests on the
                    challenger to demonstrate sufficient facts establishing bias.      Id.   The
                    record here does not indicate that the district court "manifest[ed] bias or
                    prejudice," NCJC Rule 2.3(B), or "closed [its] mind to the presentation of
                    all the evidence," Cameron v. State, 114 Nev. 1281, 1283, 968 P.2d 1169,
                    1171 (1998). Nor has White demonstrated that the district court's




                          2 Tothe extent White contends that his sentence constitutes cruel
                    and unusual punishment in violation of the Eighth Amendment to the
                    United States Constitution, we conclude this contention lacks merit. See
                    Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996); Harmelin v.
                    Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion).

                           3 White actually asserts violations of Canons 2 and 3, but because he
                    quotes from Canons 1 and 2, it appears the citation to Canon 3 was a
                    clerical error.




    SUPREME COURT
           OF
        NEVADA
                                                          3
    (0) 1947A ^

r
                statement created the appearance of impropriety, see NCJC Rule 1.2,
                especially in light of the presumption of impartiality. Accordingly, we
                              ORDER the judgment of conviction AFFIRMED. 4




                                                                     ,J.
                                        Hardesty



                Parraguirre




                cc: Hon. William Rogers, District Judge
                     Law Office of Thomas L. Qualls, Ltd.
                     Attorney General/Carson City
                     Lyon County District Attorney
                     Lyon County District Court Clerk




                     4We    deny White's request to strike several assertions made in the
                fast track response for lack of proper citation. See NRAP 3C(f)(1)(C).
                Although the assertions are included in the fact and procedural history
                sections, many are simply mislabeled arguments that require no citation.
                We remind the State, however, that future failure to provide proper
                citation may result in the imposition of sanctions. See NRAP 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A